WISS, Judge
(concurring in the result):
I am reluctant to answer the certified question under the circumstances of this case — where the Government argues that the Court of Military Review was incorrect in its analysis of the decision in United States v. Beaudin, 35 MJ 385 (CMA 1992), but correct in its conclusion of no prejudice, and where appellant and his counsel in this Court have taken no position at all on the certified issue because appellant has no stake in it. This is not the stuff of which sound and durable appellate decisions are made.
Nonetheless, since the majority insists on answering the certified question — and especially since, in doing so, the majority in my view overrules the legal principle that threads through the various opinions in Beaudin — I am constrained to voice my disagreement with that route.
I
In Beaudin, Chief Judge Sullivan wrote in the lead opinion that the “concise information as to ... findings and sentence adjudged by the court-martial” that is required to be included in the staff judge advocate (SJA)’s post-trial recommendation, see RCM 1106(d)(3)(A), Manual for Courts-Martial, United States, 1984, includes mention that the military judge held two or more offenses to be multiplicious for sentencing purposes. See 35 MJ at 387-88. Given the convening authority’s statutory responsibility to act on the sentence adjudged at a court-martial, see Art. 60(c)(2), Uniform Code of Military Justice, 10 USC § 860(c)(2) (1983), and given the convening authority’s broad discretion in this regard to “approve, disapprove, commute, or suspend the sentence in whole or in part,” id., the Chief Judge concluded, “Such infor*187mation is a prerequisite for understanding a sentence. In addition, it provides an appropriate framework for intelligent clemency action by the convening authority.” 35 MJ at 387-88 (citations omitted).
I joined fully in that opinion, but our three colleagues concurred only in the result. In doing so, however, each wrote separately. Judge Cox, for instance, acknowledged: “Regarding the granted issue, in a perfect world I agree that the convening authority should have been told that the military judge, in fact, treated the fraternization offense as multiplicious for sentencing purposes.” 35 MJ at 389. Both Judge Cox and Judge Crawford expressed agreement with Judge Gierke’s opinion, with Judge Crawford pointedly agreeing with Judge Gierke’s admonition to keep in mind “that the congressional intent behind” the 1983 amendment of Article 60 “was to avoid encumbering the staff judge advocate’s recommendation.” 35 MJ at 389.
Judge Gierke did, indeed, express such sentiments. He did so, however, in the context of forthrightly “agree[ing] with the rationale of [United States v.] Clear[, 34 MJ 129 (CMA 1992),] that the military judge’s clemency recommendation should have been included in the post-trial recommendation and, in this case, that the determination of multiplicity by the military judge should have been brought to the attention of the convening authority....” 35 MJ at 390.
Accordingly, I believe that the various opinions in Beaudin appropriately can and should have been read to reflect that all five Judges of this Court were of the view that significant actions of the military judge regarding the sentence — upon which the convening authority has a statutory obligation to act — are within the “concise information” that is to be included in the SJA’s recommendation. Thus, contrary to the majority opinion here, 40 MJ at 186, I do not believe that the Court of Military Review “misinterpret[ed]” Beaudin by concluding that the SJA’s responsibility arises before defense counsel first raises the issue. Chief Judge Sullivan’s lead opinion there clearly placed this responsibility in the SJA’s recommendation, not in the SJA’s addendum in response to defense counsel’s comments. 35 MJ at 388. Thus, I would answer the certified question in the affirmative: The Court of Military Review did correctly so interpret our decision in Beaudin.
II
Now, however, our three colleagues who separately concurred in the result in Beau-din apparently have changed their minds. Their only articulated rationale is the concern expressed by Judge Gierke in Beaudin, with which Judges Cox and Crawford agreed, with overly encumbering the recommendation with judicially created requirements that fly in the face of congressional intent to keep it simple.
I feel the need, here, to express my agreement with that concern. I also feel the need, though, to express my curiosity as to how my colleagues in the majority today believe that the convening authority can fulfill his statutory responsibility to elect from among the range of options available to him on the sentence if the SJA’s statutorily required recommendation does not fully and accurately inform him of the critical events regarding the sentence that already are a matter of record, such as the military judge’s recommendation for clemency, see United States v. Clear, supra, and the military judge’s ruling on sentence multiplicity, see United States v. Beaudin, supra.
As the majority here points out, Congress believed that the staff judge advocate’s post-trial review had become too encumbered with a variety of required ornaments and that the post-trial responsibility of the convening authority was too legalistically broad. 35 MJ at 390. In response, again as the majority points out, Congress stripped away most of the ornaments required in the SJA’s review (and, indeed, even altered the document from a “review” to a “recommendation”) and stripped away all of the convening authority’s responsibilities except to act on the sentence.
While Congress did not want the recommendation to become overly encumbered, it nonetheless statutorily mandated it as a predicate to the convening authority’s sole *188remaining statutory obligation: to act on the sentence. In this light, I surely do not share the majority’s view that information such as that required in Clear and Beaudin encumber the recommendation; rather, I view such information as the sine qua non of an intelligent and informed decision by the convening authority on the sentence.